                                                                                               Matthew G. Berard
                                                                                            Direct: 1.248.205.3348
                                                                       Email: matthew.berard@bowmanandbrooke.com




April 19, 2021                                                                                VIA ECF


Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      Wang v Tesla, Inc.: 1:20-cv-3040-NGG-SJB; Tesla, Inc.’s Response to Plaintiffs’ April
         13, 2021 Submission Re: Motion to Compel Against Tesla

Dear Magistrate Judge Bulsara:

        Tesla, Inc. (“Tesla”) submits this Response Letter Brief in opposition to Plaintiffs’ April
13, 2021 Letter Motion to Compel (Dkt. 53), which seeks to compel wide-ranging discovery
requiring an extraordinary investment of time and money by Tesla for a case that has, at most, a
miniscule amount of actual damages. Given the clear disproportionality of Plaintiffs’ discovery
requests compared to the amount of actual damages at issue, Tesla opposes Plaintiffs’ Motion.

         I.      Introduction

        Tesla disagrees with Plaintiffs’ characterization that Tesla has caused any delay relating to
the discovery being conducted in this case. As this Court noted in a prior Order (Dkt. 46), much
of the discovery sought in this case has not been rationalized by Plaintiffs as to why it would be
discoverable in this case. Put simply, Plaintiffs have issued discovery requests that are wide-
ranging and not proportionate to the needs of the case. Consequently, this Court has recognized
that Tesla’s objections to much of the discovery that Plaintiffs seek in this case are proper and the
broad discovery demands should not be allowed. Notwithstanding, Plaintiffs now raise yet another
discovery dispute due to their displeasure with the scope of the discovery being allowed for a case
that has nominal value. Notwithstanding, Tesla responds in substance to each of the categories of
Plaintiffs’ letter Motion (Dkt. 53).

         II.     Documents Produced by Tesla

       Plaintiffs raise an issue pertaining to a set of documents that Tesla agreed to produce in
response to Plaintiffs’ written discovery requests: including copies of certain lawsuits, the Owner’s
Manual, an image from the deposition of Azam Javed, and representative images of pop-ups


24176522v1
Magistrate Judge Sanket J. Bulsara
April 19, 2021
Page 2

displayed from the Subject Vehicle. On April 19, 2021, counsel for Tesla produced those items
as it had agreed to. Thus, it is Tesla’s position that this issue has been resolved and is now moot.

         III.    Tesla’s Objections to Plaintiffs’ Written Discovery

        Plaintiffs yet again take issue with Tesla’s objections to Plaintiffs’ written discovery
requests and seek immediate responses to wide-ranging, overly broad, and disproportionate
discovery requests. For the reasons outlined in correspondence with Plaintiffs’ counsel (see
Exhibits to Plaintiffs’ Letter Motion), and as explained in prior briefings, Tesla maintains its
objections relating to the proportionality of discovery being sought by Plaintiffs in this case where
damages are nominal. As this Court noted in its prior Order (Dkt. 46), much of the discovery
sought in this case has not been rationalized by Plaintiffs as to why it would be discoverable in
this case. The Court may recall that Plaintiffs attempted to rescue the need for disproportionate
discovery by having Progressive execute a December 15, 2020 Assignment of Subrogation Rights
from Progressive to Plaintiffs1, years after the subject incident and long after it was clear Plaintiffs
lacked any tangible ability to pursue damages in this case. This Assignment was nothing but a
transparent and last-ditch attempt to avoid the unavoidable conclusion that this case truly has
nominal or no value for which such wide-ranging discovery would be grossly disproportionate to
the needs of this case. Notwithstanding, Plaintiffs forge ahead with seeking voluminous, costly,
disproportionate, and irrelevant discovery in this case where Plaintiffs were admittedly been made
whole via insurance payout by Progressive totaling $101,418.26 on January 11, 2018 (less than
one-month after the subject incident).

         IV.     Tesla’s Corporate Representative Deposition

         Plaintiffs contend that Tesla produced a witness that was not prepared for the Corporate
Representative deposition Noticed by plaintiffs. That deposition occurred on December 18, 2020.
Again, Tesla disagrees with Plaintiffs’ characterization that the witness was “woefully
unprepared” for this deposition, evidenced by the fact that this was a full-day deposition totaling
200 pages of deposition transcript testimony. Fed. R. Civ. P. 30(b)(6) is clear that a corporate
defendant need not produce a witness for testimony that is the most knowledgeable. Additionally,
New York Law is also clear that a Corporate Defendant need not produce a witness for testimony
that is the “most knowledgeable” on every single potential subject that could be raised during a
full-day deposition. Instead, New York Law is clear that a Corporate Defendant need only produce
a witness that is reasonably prepared to address the non-objectionable Topics raised by a
Deposition Notice.

        In In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1775, 2012 WL 1129852,
at *1 (E.D.N.Y. Mar. 27, 2012), the court stated that “[t]here is no question that Rule 30(b)(6)
requires a party to designate witnesses who can provide “all the relevant information known or
reasonably available to the entity.” Twentieth Century Fox Film Corp. v. Marvel Enterprises,
Inc., No. 01 CIV. 3016, 2002 WL 1835439, at *2 (S.D.N.Y. Aug. 8, 2002). That the entity no

1
 Notably, as revealed in documents produced by Non-Party Progressive Insurance, this “Assignment” was prepared
by Plaintiffs’ Counsel for Progressive and was discussed between Michael Tyminski, Advanced Vehicle Technology
Counsel for Progressive, and Plaintiffs’ counsel during one of Progressive’s regular internal “AVT Group” Calls.

24176522v1
Magistrate Judge Sanket J. Bulsara
April 19, 2021
Page 3

longer employs persons with personal knowledge of the matters identified in the notice does not
absolve the entity from compliance. “If the persons designated by the corporation do not possess
personal knowledge of the matters set out in the deposition notice, the corporation is obligated
to prepare the designees so that they may give knowledgeable and binding answers for
the corporation.” United States v. Taylor, 166 F.R.D. 356, 361 (M.D.N.C.1996) (citing Dravo
Corp. v. Fiberty Mut. Ins. Co., 164 F.R.D. 70, 75 (D.Neb.1995)); accord, e.g., Spanski
Enterprises, Inc. v. Telewizja Polska, S.A., No. 07 Civ. 930, 2009 WL 3270794, at *3 (S.D.N.Y.
Oct. 13, 2009) (G.Lynch, J.); In re Vitamins Antitrust Litigation, 216 F.R.D. 168, 173–74
(D.D.C.2003). This duty requires the responding party to educate its designees “to the extent
matters are reasonably available, whether from documents, past employees, or other
sources.” Fleurimond v. New York University, No. CV 09–3739, 2011 WL 3273876, at *2–3 (E.D
.N.Y. July 29, 2011) (quoting Bank of New York v. Meridien Biao Bank Tanzania Ltd., 171 F.R.D.
135, 151 (S.D.N.Y.1997).

        In Wilson v. Lakner, 228 F.R.D. 524 (D. Md. 2005) the court noted that “[w]hile the rule
may not require absolute perfection in preparation—it speaks after all of matters known or
“reasonably available to the organization”—it nevertheless certainly requires a good faith effort
on the party of the designate to find out the relevant facts—to collect information, review
documents, and interview employees with personal knowledge just as a corporate party is expected
to do in answering interrogatories.” Id. at 528–29.

        Plaintiffs have failed to demonstrate how Tesla did not comply with this duty to put forth
a good faith effort to prepare a witness to address the deposition topics that consumed an entire
day of testimony and 200 deposition transcript pages. Further, Plaintiffs seek additional corporate
representative depositions of other individuals who were only tangentially referenced during the
December 18, 2020 deposition. As is clear from the deposition transcript of Tesla’s Corporate
Representative, Azam Javed, he did not identify other who were more knowledgeable on Plaintiffs’
deposition topics. Rather, he identified individuals whom he consulted with in preparation of the
deposition. In other words, Plaintiffs’ counsel has requested to depose only individuals who Mr.
Javed had identified as simply consulting with, but did not direct Mr. Nelson to particular
individuals who had or were likely to have more knowledge about certain topics in Plaintiffs’
deposition notice. In short, Tesla objects to Plaintiffs’ demand for an additional Corporate
Representative witness in this case, (1) particularly given that which was gleaned during the
December 18, 2020 deposition as well as the comprehensive nature in which Plaintiffs’ counsel
had examined the witness, and (2) because further Corporate Representative depositions are not
proportional to the needs of this case. Moreover, Tesla did agree to make a 2nd Corporate
Representative available in response to Plaintiffs’ initial Rule 30(b)(6) Notice. Tesla prepared that
witness only to have Plaintiffs’ Counsel abruptly cancel that deposition three (3) days before it
was set to start based on an allegation that Tesla failed to provide information before the deposition
– a claim that Tesla denies. Tesla suspects that no number of corporate representatives will ever
satisfy Plaintiffs’ insatiable appetite to learn as much as they can about Tesla’s business and
technology for use in other currently pending and future litigation. Tesla need only comply with
its obligation to produce a witness to discuss relevant issues that are reasonably available to it.
Plaintiffs have failed to demonstrate why they should be entitled to numerous other corporate
representative witnesses for this case involving nominal damages. While Tesla believes this Court


24176522v1
Magistrate Judge Sanket J. Bulsara
April 19, 2021
Page 4

can and should deny Plaintiffs’ Motion, to the extent this Court considers ordering another
corporate representative deposition to occur, Plaintiffs have failed to demonstrate why Mr. Javed,
an engineer, very knowledgeable about the subject vehicle and the alleged incident, is not capable
of being deposed on topics that this Court identifies as requiring additional testimony.

         V.    Production of Other Tesla Witnesses

        Tesla also disagrees with Plaintiffs’ characterization that Tesla did anything to prevent the
depositions of other Tesla witnesses from proceeding. As raised above and as is clear from
correspondence between Plaintiffs’ Counsel and Counsel for Tesla, it was Plaintiffs who
unilaterally decided to not proceed with a deposition already scheduled between the parties. Tesla
has already agreed to produce other employee witnesses and not only attempted to locate and
contact former employees (over whom Tesla has no control), but has furnished last-known contact
information for these witnesses for Plaintiffs to use in attempting to subpoena these witnesses.

         VI.   Conclusion

        Tesla maintains its objection in respect to the needs of this case and what constitutes
discovery that is proportionate to the needs of this case. As Tesla outlined in prior Briefing, as well
as its objections and correspondence to Plaintiffs’ Counsel during the meet and confer process,
this property damage case has nominal damages because Plaintiffs have already been fully
reimbursed and made whole through an insurance payout by Progressive Insurance. Plaintiffs’
expansive discovery efforts for nominal damages is disproportionate to the needs of the case and
this Court has already recognized that there are limits to the discovery that can be conducted here.

        Tesla requests that this Court deny Plaintiffs’ Motion to Compel the discovery sought by
Plaintiffs. Tesla is prepared to fully brief this matter if the Court believes it would be helpful.

                                                   Sincerely,

                                                   BOWMAN AND BROOKE LLP



                                                   Matthew G. Berard
MGB/mb
To: All Parties Via ECF




24176522v1
